Citation Nr: 1619133	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-21 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUE

Eligibility for Post-9/11 GI Bill educational assistance benefits pursuant to 38 U.S.C.A. Chapter 33.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had verified honorable service from September 29, 2004, to March 4, 2005, and active service under other than honorable conditions from May 10, 2005, to January 9, 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Education Center in Muskogee, Oklahoma.  

The Veteran was scheduled for hearings before the Board in September 2010 and August 2012.  He failed to report for those hearings, and has not provided an explanation for his absence or requested to reschedule the hearing.  Therefore, the Board will proceed to a decision on his appeal as if the request for a hearing was withdrawn.  38 C.F.R. § 20.704(d) (2015).

The Board remanded this case in November 2011, August 2013, and September 2015 for further development and it has now been returned to the Board.  


FINDINGS OF FACT

1.  The Veteran's period of honorable service from September 29, 2004, to March 4, 2005 was for entry level/ skill training.  

2.  The Veteran was discharged from his period of active service from May 10, 2005, to January 9, 2008 under other than honorable conditions.  


CONCLUSION OF LAW

The criteria for entitlement to benefits under the Post-9/11 GI Bill have not been met.  10 U.S.C.A. § 2171 (West 2014); 38 U.S.C.A. § 3322 (West 2014); 38 C.F.R. §§ 21.9505, 21.9520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Generally, upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015).  However, for educational assistance claims, there are separate regulations delineating the specific notification and assistance requirements.  38 C.F.R. §§ 21.1031, 21.1032 (2015).  Those provisions apply to the Post 9/11 GI Bill program.  38 C.F.R. § 21.9510 (2015).

In this case, the Veteran was provided with the appropriate form to file his claim.  The pertinent regulations were provided to him in the March 2013 statement of the case and his claim was readjudicated in the April 2015 and February 2016 supplemental statements of the case.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Shinseki v. Sanders, 556 U.S. 396, 129 S.Ct. 1696 (2009).  

The RO obtained the Veteran's service separation forms, service personnel records, and service medical records.  The Veteran has not informed VA of any outstanding evidence.  

The Board remanded this case in November 2011 so the Veteran could be provided a hearing.  One was scheduled in August 2012 and he failed to report for the hearing.  The case was remanded again in August 2013 to allow consideration of a March 2008 administrative decision finding that the Veteran's discharge was "honorable" for VA purposes and not a bar to VA benefits.  That was accomplished in the April 2015 supplemental statement of the case.  In September 2015, this case was remanded to verify whether the Veteran's period of honorable service was entry level/skill training.  That action was completed.  The Board finds substantial compliance the Board's remand requests.  Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141 (1999).  

Eligibility for Post 9/11 GI Bill Benefits

In order to be an eligible individual for Post 9/11 GI Bill benefits, a Veteran must have served after September 10, 2001, and meet the required service requirements.  38 C.F.R. §§ 21.9505, 21.9520 (2015).  Minimum service requirements are met if the Veteran: 

(a) Serves a minimum of 90 aggregate days excluding entry level and skill training (to determine when entry level and skill training may be included in the total creditable length of service, see § 21.9640(a)) and, after completion of such service,- (1) Continues on active duty; (2) Is discharged from service with an honorable discharge; (3) Is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) Is released from service characterized as honorable for further service in a reserve component; or (5) Is discharged or released from service for (i) A medical condition that preexisted such service and is not determined to be service connected; (ii) Hardship, as determined by the Secretary of the military department concerned; or (iii) A physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct; or 

(b) Serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.

38 C.F.R. § 21.9520 (2015).

The Veteran was not discharged from service due to a service-connected disability.  Therefore 38 C.F.R. § 21.9520(b) does not apply.  

At issue in this case is whether the Veteran's two periods of service meet the minimum requirements for basic eligibility under 38 C.F.R. § 21.9520(a).  The Veteran's period of verified honorable service was 156 days long.  However, the February 2016 supplemental statement of the case notes that in February 2016, the Department of Defense (DoD) verified that the period of honorable service from September 29, 2004, to March 4, 2005 was for entry level/skill training.  Therefore, that first period of service, although classified as honorable service, does not meet the minimum eligibility requirements.

The Veteran had a second period of active service from May 10, 2005, to January 9, 2008.  However, the service separation form for that period of service notes that he was discharged from that period of service under other than honorable conditions.  The narrative reason for separation was in lieu of a trial by Court-Martial.

The applicable regulation provides that the Veteran's discharge must be honorable for the minimum service requirements to be met.  38 U.S.C.A. § 21.9520(a)(2) (2015).  Therefore, the second period of service does not meet the minimum eligibility requirements.  

The Veteran asserts that the character of his discharge is sufficient for entitlement to VA compensation benefits, and supports his assertion with a March 2008 VA administrative decision which found that his period of service from May 10, 2005, to January 9, 2008 was "honorable," and not a bar to VA benefits.  The March 2008 administrative decision found that the Veteran's discharge under other than honorable conditions was not a result of willful and persistent misconduct under 38 C.F.R. § 3.12(d)(4).  A determination as to whether the Veteran's service was "honorable" under 38 C.F.R. § 3.12 relates only to eligibility for pension, compensation, or dependency and indemnity compensation.  38 C.F.R. § 3.12 (2015).

Basic eligibility for Post-9/11 GI Bill educational assistance benefits is controlled by 38 C.F.R. § 21.9520(a)(2) (2015) and 38 U.S.C.A. § 3311(c)(1) which specifically require an honorable discharge. Although the Veteran's other than honorable discharge is considered to not be a bar to VA pension, compensation, and dependency and indemnity compensation benefits, that other than honorable discharge remains a bar to receiving Post-9/11 GI Bill educational assistance benefits.

Because the minimum service requirements are not met, entitlement to basic eligibility for educational assistance under the Post-9/11 GI Bill is denied.  38 U.S.C.A. § 21.9520(a)(2) (2015).  


ORDER

Entitlement to basic eligibility for educational assistance under the Post-9/11 GI Bill is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


